Citation Nr: 0126446	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  96-18 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to restoration of a 10 percent evaluation for 
hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from January 1989 to 
September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Los Angeles and Oakland Department of Veterans Affairs (VA) 
Regional Offices (ROs).  


FINDING OF FACT

Hypertension improved and the reduction in the evaluation was 
supported.


CONCLUSION OF LAW

The criteria for restoring a 10 percent evaluation for 
hypertension have not been met.  38 C.F.R. § 3.344(c).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.156, 
3.159).  Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussion in the rating decisions, the 
SOC, and the SSOC, informed the appellant of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  Moreover, the veteran was afforded a 
personal hearing before a local hearing officer in July 2000.  
The veteran also failed to report for a July 2001 hearing 
before a Member of the Board without good cause.  VA has met 
all VCAA duties. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

The appellant was in receipt of a 10 percent evaluation for 
hypertension.  The evaluation was reduced to noncompensable. 

Although the regulatory requirements under 38 C.F.R. 
§ 3.344(a) and (b) apply only to reductions of ratings that 
have been in effect for five or more years, the Court has 
held that several general regulations are applicable to all 
rating reduction cases, regardless of whether the rating at 
issue has been in effect for five or more years.  The Court 
has stated that certain regulations "impose a clear 
requirement that VA rating reductions, as with all VA rating 
decisions, be based upon review of the entire history of the 
veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 
(referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating 
reduction case requires ascertaining "whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations."  Brown, 5 Vet. App. at 421.  Thus, in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that improvement reflects an improvement under the ordinary 
conditions of life and work.  Regulations also provide that 
reexamination disclosing improvement will warrant reduction 
in the rating.  38 C.F.R. § 3.344(c) (2000).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2000), which require the evaluation of the complete 
medical history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).

The Board notes that the schedular criteria for evaluation of 
the cardiovascular system were changed effective January 12, 
1998.  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
VAOGCPREC 11-97.  

The rating criteria in effect for cardiovascular disorders 
prior to January 1998 provided for the assignment of a 10 
percent evaluation for hypertensive vascular disease for 
diastolic pressure predominantly 100 or more.  A 20 percent 
evaluation was warranted for diastolic pressure predominantly 
110 or more with definite symptoms.  A 40 percent rating was 
warranted when diastolic pressure was predominantly 120 or 
more and moderately severe symptoms were demonstrated.  Note 
2 indicated that when continuous medication is shown 
necessary for control of hypertension with a history of 
diastolic pressure predominantly 100 or more, a minimum 
rating of 10 percent will be assigned.  38 C.F.R. § 4.104 
(1997).

Effective January 12, 1998, the rating schedule provides for 
a 10 percent evaluation for diastolic pressure predominantly 
100 or more, or; systolic pressure of 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
warranted when diastolic pressure is predominantly 110 or 
more, or; systolic pressure is predominantly 200 or more.  A 
40 percent evaluation requires diastolic pressure of 
predominantly 120 or more.  38 C.F.R. § 4.104, Code 7101 
(2000).

A review of the record demonstrates that the RO granted 
service connection for hypertension in a July 1993 VA rating 
determination and assigned a 10 percent disability 
evaluation.  The 10 percent disability evaluation was based 
upon the results of a July 1993 VA examination which 
diagnosed the veteran as having hypertension as a result of 
blood pressure readings of 150/90 while sitting; 155/94 in 
the recumbent position; and 150/100 in the standing position.  

In May 1995, the veteran requested an increased evaluation 
for his hypertension.  

In conjunction with the veteran's request for an increased 
evaluation, treatment records were obtained from the Los 
Angeles VA Medical Center (MC) in July 1995.  The treatment 
records reveal that at the time of a January 4, 1994, visit, 
a blood pressure reading of 138/72 was recorded.  At the time 
of an August 2, 1994, visit, the veteran was found to have a 
blood pressure reading of 138/68.  At the time of a January 
4, 1995, visit, a blood pressure reading of 138/72 was 
reported.  During a January 11, 1995, visit, the veteran was 
noted to have a blood pressure reading of 140/80.  At the 
time of a March 4, 1995, visit, the veteran was found to have 
a blood pressure reading of 120/70.  During a May 11, 1995, 
visit, the veteran was noted to have a blood pressure reading 
of 130/70.  

In December 1995, the veteran was afforded a VA examination.  
At the time of the examination, the veteran reported that he 
had an occasional syncope when abruptly arising from a supine 
position.  Blood pressure readings of 140/80 for the right 
arm in the sitting position, 140/80 for the right arm and 
130/80 for the left arm while lying down, and 130/84 in the 
right arm and 140/86 in the left arm while standing, were 
reported.  A second reading of the left arm while sitting 
revealed a blood pressure reading of 124/80 and a third 
reading of the left arm while sitting revealed a blood 
pressure reading of 130/80.  A second reading of the right 
arm while sitting revealed a blood pressure reading of 
136/80.  There was also no evidence of an enlarged heart on 
examination.  Normal heart sounds were found and the apex 
beat was at the left fifth mid clavicular line.  A diagnosis 
of a high normal systolic blood pressure reading was 
rendered.  The examiner indicated that the diagnosis in a 25 
year old could be a predictor of future blood pressure 
problems and should be followed up.  

In a December 1995 rating determination, the RO proposed to 
reduce the veteran's disability evaluation from 10 percent to 
noncompensable.  In a March 1996 rating determination, the RO 
reduced the veteran's disability from 10 percent to 
noncompensable effective July 1, 1996.  

Along with his April 1996 substantive appeal, the veteran 
forwarded a copy of a March 21, 1996, VA treatment record.  
At the time of the visit, a blood pressure readings of 156/90 
and 158/98 were recorded.  It was the examiner's assessment 
that the veteran had moderate hypertension that was not 
currently treated.  The examiner indicated that the veteran 
was to start on 5 milligrams of felodiprin and was to attempt 
dietary modification and exercise.  

In a May 1996 statement, the veteran reported that he was on 
medication and that he was required to see the doctor on a 
monthly basis.  

In February 1999, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported that he did not smoke and that he rarely drank.  He 
indicated that he was given medication inservice for his 
blood pressure and that he had taken medication for a short 
period of time while being seen at the Los Angeles VAMC.  He 
noted that he had not taken any medication since that time 
and that he had been doing fairly well.  It was his belief 
that his blood pressure would rise if he were under stress.  
He stated that he had not seen a doctor for several years and 
that he had not been on medication during this time.  The 
veteran reported that he had no shortness of breath, chest 
pain, headaches, or any other complaints.  He worked out 
daily and did well.  He noted that he was a full-time 
student.  

Physical examination revealed blood pressure readings of 
130/80, 130/82, and 130/80, for the right arm while sitting.  
The heart and sinus rhythm were normal.  The heart tones and 
peripheral pulses were noted to be good.  Results of an EKG, 
a chest x-ray, and laboratory tests were all normal.  A 
diagnosis of hypertension not found on examination was 
rendered.  

In July 2000, the veteran appeared at a personal hearing 
before a local hearing officer.  At the time of the hearing, 
the veteran reported that he had shortness of breath after 
extraneous exercises.  He stated that he weightlifted and 
jogged quite a bit.  He noted that he had recently been to 
the doctor and advised that if his condition did not improve 
he was going to be placed on medication.  The veteran 
testified that he was not currently on any medication.  He 
noted that he took his own blood pressure and that the lower 
reading was at 100 or more at least three times per week.  

In September 2000, treatment records were obtained from St. 
Mary's Hospital.  The treatment records reveal that the 
veteran was seen in March 1998 for acute gastroenteritis.  
Blood pressure readings taken at that time were as follows: 
144/79, 135/66, 140/80, and 140/74.  

Treatment records were also obtained from the San Francisco 
VAMC in September 2000.  These records reveal that at the 
time of a September 9, 1998, VA outpatient visit, the veteran 
was found to have a blood pressure reading of 132/80.  During 
a September 10, 1998, visit, a blood pressure reading of 
130/80 was recorded.  At the time of a June 3, 1999, visit, a 
blood pressure reading of 140/98 was reported.  A blood 
pressure reading of 121/79 was noted at the time of a 
December 15, 1999, visit.  At the time of a June 2, 2000, 
visit, blood pressure readings of 141/86 and 146/80 were 
noted.  

Restoration

The issue before the Board is entitlement to restoration of a 
10 percent evaluation.  The decision to reduce and the 
effective date of the reduction predated the change in the 
regulation.  Therefore, only the old regulations are 
applicable to this part of the case.  Our review reflects 
that there was improvement and that a reduction was correct.  
At the time of the decision to grant a 10 percent evaluation, 
there were three readings, only one of which met the criteria 
for a 10 percent evaluation.  However, at the time of the 
reduction, the additional reading added to the record did not 
establish a diastolic pressure of 100 or more.  Based upon 
the numerous readings establishing a diastolic pressure below 
100, the VA was correct to conclude that there had been 
improvement and that a reduction in the evaluation was 
warranted.  Based upon the blood pressure reading prior to 
the reduction, the preponderance of the evidence established 
that there had been improvement and that a noncompensable 
evaluation was warranted.  

Evaluation

Although the issue of restoration has been addressed above, 
because of the additional evidence and the change in 
regulation, the Board shall address the evaluation issue.  

In this case, neither the old nor the new rating criteria are 
more favorable to the veteran.  The evidence reveals that the 
veteran at some point, and for a short period of time, 
medication to control his blood pressure was provided.  
However, the veteran's diastolic blood pressure has never 
been predominantly 100 or more.  Moreover, the veteran has 
never had any systolic blood pressure readings of 160 or 
more.  While the Board is sympathetic to the testimony of the 
veteran that he believes his blood pressure rises in tense 
situations, to the point where it reaches a compensable 
level, the objective medical evidence does not demonstrate 
the blood pressure readings required for a 10 percent 
evaluation.  Moreover, the veteran has testified that he is 
not using any medication to control his blood pressure.  
Although the veteran testified that he had blood pressure 
readings of at least 100 or more three times per week while 
taking his own blood pressure, he did not forward copies of 
any of these readings as was requested at the time of the 
hearing.  Moreover, treatment records obtained subsequent to 
the hearing do not demonstrate readings which would warrant a 
compensable evaluation.  As such, the preponderance of the 
evidence is against the assignment of a compensable 
disability rating for the veteran's service-connected 
hypertension during the entire time period in question.  

Based on this evidence, the Board concludes that the 
reduction was proper and that an increased evaluation is not 
warranted

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to service-connected disability.  38 C.F.R. § 
3.321(b) (2000).  The record reflects that the RO considered 
and declined to refer the veteran's case for an 
extraschedular rating.  It is not shown by objective evidence 
that service-connected disability has required frequent 
hospitalization, markedly interfered with employment or 
otherwise presents an unusual or exceptional disability 
picture.  The Board finds no prejudice to the veteran in the 
RO's not having referred the case for extraschedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Brannon v. West, 12 Vet. App. 32, 35 (1998); and Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996).


ORDER

Restoration of a 10 percent evaluation for hypertension is 
denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 


